Citation Nr: 1010126	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service for right hand tenosynovitis, proximal 
to the 4th and 5th metacarpals, claimed as nerve problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from May 2001 until November 
2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Fl.

The Veteran had a hearing before the undersigned in February 
2009.  A transcript of that proceeding is associated with the 
claims folder.


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran 
has tenosynovitis of the right hand, proximal to the 4th and 
5th metacarpals, claimed as nerve problems,
as the result of his active service.


CONCLUSION OF LAW

Tenosynovitis, proximal to the 4th and 5th metacarpals of the 
Veteran's right hand, claimed as nerve problems, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

Here, a VCAA letter was sent to the Veteran in December 2006, 
prior to the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a February 2009 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is seeking service connection for right hand 
tenosynovitis, proximal to the 4th and 5th metacarpals.  It is 
noted that a May 2007 rating action established service 
connection for nonunion of the right scaphoid and assigned a 
10 percent evaluation.  That rating contemplated orthopedic 
problems, including osteoarthritis of the right hand and 
wrist, for which surgery was performed during service in 
2002.  Another in-service operation followed in 2006.  In the 
instant claim, the Veteran is attempting to service-connect 
nerve problems that he believes arose from such surgeries.

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).

As noted above, the service treatment records contain 
evidence of disability and symptoms involving the Veteran's 
right hand.  Specifically, the Veteran had incurred trauma to 
his right wrist in September 2001.  While not indicated in 
the service treatment records, the Veteran explained at his 
February 2009 hearing that a cargo hatch had closed on his 
hand.

After the in-service trauma the Veteran was treated for 
nonradiating pain and he reported numbness and tingling.  A 
right wrist sprain was initially diagnosed.  Surgery on a 
right scaphoid fracture was performed in September 2002.  In-
service records dated in 2003 indicated continued complaints 
of right wrist pain with limited motion.  Such records did 
not reflect neurologic complaints and contained no such 
findings. 

In a July 2003 Medical Board proceeding, it was noted that 
the Veteran had experienced pain and limitation in 
dorsiflexion and grip strength in the right hand since his 
right scaphoid nonunion surgery 10 months prior.  The report 
did not reference any express neurologic complaints or 
findings.  It was noted that the Veteran's original period of 
limited duty had expired, and the Board extended such period 
for 6 months, with re-evaluation every 2 months until fitness 
for full duty was determined or cause for recommendations of 
a Physical Evaluation Board were made.  By October 2003, the 
Veteran was found fit to return to full duty.  

The service treatment records next show that in November 2005 
the Veteran suffered a right hand infection.  At that time, 
Tinel's sign was positive.  No further complaints or 
treatment referable to the right hand are seen until a 
September 2006 in-service medical examination close to the 
Veteran's separation from active service.  At that time, it 
was noted that the Veteran had pain in his right wrist.  He 
also reported impairment of use of the right hand and 
clinical evaluation at that time indicated abnormal findings.  
It was noted that there was a displaced screw in the right 
wrist, and that surgery was pending in October 2006 to 
correct this problem.  No neurologic abnormalities were 
reported and none were noted upon examination.  

Following separation from active service in November 2006, 
the Veteran underwent a VA examination in January 2007.  He 
presented with complaints of progressively worsening wrist 
pain.  He also reported numbness in the area of his right 
hand surgeries.  Objectively, however, there was no motor or 
sensory loss on the right side and all reflexes were normal.  

In July 2007, the Veteran underwent another VA examination of 
his right hand.  
At that time, he complained of loss of range of motion and 
pain in his right wrist.  However, he expressly denied any 
significant right upper extremity, wrist, hand, or finger 
numbness that would be indicative of peripheral neuropathies 
or nerve damage.  Objectively, Tinel's sign and Phalen's sign 
were negative, and he had a normal median, radial, and ulnar 
distribution in both upper extremities.  The examiner 
concluded that there was no evidence of peripheral neuropathy 
or nerve damage.  

At his February 2009 hearing, the Veteran endorsed a loss of 
sensation in the fingers of his right hand.  

Again, the Board acknowledges that the Veteran current has 
pain, limitation of motion, and loss of grip strength in his 
right wrist.  However, he is already service-connected for 
such symptomatology.  In order to be service-connected for 
another disability of the right hand/wrist, the evidence must 
demonstrate additional symptoms that are distinct and 
nonduplicative of those already service-connected, which the 
competent evidence also attributes to active service.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14.

While the claimed neurologic problems of the right wrist are 
distinct from the symptoms currently service-connected, an 
award of a separate rating for such symptoms cannot here be 
granted.  The reason for this is that such neurologic 
symptoms have not been objectively demonstrated.  Indeed, VA 
examinations in January 2007 and July 2007 both revealed 
normal neurologic findings.  In fact, at the latter 
examination, the Veteran denied significant right upper 
extremity numbness.  

It is acknowledged that the Veteran is competent to report 
symptoms capable of lay observation, such as numbness in the 
right hand.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, 
however, his statements as to right hand numbness and 
tingling are not found to establish chronic neurologic 
disability in light of the normal clinical findings, which in 
this case are deemed to outweigh the Veteran's subjective 
complaints.  Thus, the evidence does not establish any 
current chronic neurologic disability of the right hand.  
Accordingly, the claim must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the 
extent that the Veteran wishes to seek a higher disability 
rating for his service-connected orthopedic symptomatology of 
the right wrist, to include his pain, limited motion and loss 
of grip strength, he is free to do so at any time.   



ORDER

Entitlement to service for right hand tenosynovitis, proximal 
to the 4th and 5th metacarpals, claimed as nerve problems, is 
denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


